1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     CHARLES C NORRIS,                                    Case No. 2:19-cv-01424-KJD-DJA

10                                        Plaintiff,               ORDER
             v.
11
      SHERIFF JOE LOMBARDO,
12
                                      Defendants.
13

14

15
     I.     DISCUSSION
16
            According to the Nevada Department of Corrections inmate database, Plaintiff is
17
     no longer incarcerated at Three Lakes Valley Conservation Camp. Plaintiff has not filed
18
     an updated address notification with the Court. The Court notes that pursuant to Nevada
19
     Local Rule of Practice IA 3-1, a “pro se party must immediately file with the court written
20
     notification of any change of mailing address, email address, telephone number, or
21
     facsimile number. The notification must include proof of service on each opposing party
22
     or the party’s attorney. Failure to comply with this rule may result in the dismissal of the
23
     action, entry of default judgment, or other sanctions as deemed appropriate by the court.”
24
     Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of
25
     this order to file his updated address with this Court. If Plaintiff does not update the Court
26
     with his current address within thirty (30) days from the date of entry of this order, the
27
     Court will dismiss this action without prejudice.
28
                                                       1
1
            In addition, Plaintiff is required to either pay the filing fee or submit an application
2
     to proceed in forma pauperis for non-prisoners. The Court now directs Plaintiff to file an
3
     application to proceed in forma pauperis by a non-prisoner within thirty (30) days from the
4
     date of this order or pay the full filing fee of $400.
5
            The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file
6
     it until these matters are resolved.
7
     II.    CONCLUSION
8
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
9
     with the Court within thirty (30) days from the date of this order. If Plaintiff fails to timely
10
     comply with this order, the Court shall dismiss this case without prejudice.
11
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
12
     approved form application to proceed in forma pauperis by a non-prisoner, as well as the
13
     document entitled information and instructions for filing an in forma pauperis application.
14
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
15
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
16
     non-prisoners; or (2) pay the full filing fee of $400. If Plaintiff does not timely comply with
17
     this order, dismissal of this action may result.
18
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
19
     (ECF No. 1-1), but shall not file it at this time.
20

21          DATED THIS 3rd day of September, 2019.

22
                                                  DANIEL J. ALBREGTS
23                                                UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
                                                     2
